In an action for a judgment declaring, inter alia, the Long Island Landfill Law (ECL 27-0704) unconstitutional and for injunctive relief, the plaintiff Towns of East Hampton, Riverhead, and Southhold appeal from so much of an order of the Supreme Court, Suffolk County (Copertino, J.), dated January 11, 1991, as denied their motion for a preliminary injunction, and the defendants cross-appeal from so much of the same order as denied their cross motion to dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Copertino in his memorandum decision, dated January 11, 1991, at the Supreme Court.
We further note that the Deputy Commissioner and General Counsel of the Department of Environmental Conservation (DEC) stated to this court that: "DEC does not intend to summarily close any landfill, but intends to go forward in proceedings on notice which give the respondent municipality an opportunity to present its position as required by law before remedial action may be ordered or before penalties may be imposed. The administrative proceeding will provide the respondent municipality [the opportunity] to present any defense it may have or offer any facts in mitigation it may wish to offer”. Thus, as Justice Copertino noted, review pursuant to CPLR article 78 will be available if necessary when the DEC *658does take action to close the landfills in question. In the meantime, an expeditious trial of the merits of the constitutional issues raised by the Towns should be had. Brown, J. P., Hooper, Harwood and Miller, JJ., concur.